United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                           March 23, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                              No. 04-40836
                            Summary Calendar



     CHARLES KENNETH NELSON,

                                                Plaintiff-Appellant,

          versus

     DIRECTOR TEXAS DEPARTMENT OF
     CRIMINAL JUSTICE; ROBERT HERRERA,
     Warden, Beto I Unit; SHERRI MILLIGAN,
     Correctional Officer IV, Beto I Unit;
     S. SCHUMACHER, Grievance Officer,
     Huntsville, Texas,

                                                Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 6:04-CV-152-LED-HWM



Before GARWOOD, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Charles Kenneth Nelson, Texas prisoner #503292, appeals the

district court’s    dismissal      of   his   pro   se,   in   forma   pauperis

(“IFP”), 42    U.S.C.   §   1983   complaint    as   frivolous.        Nelson’s

complaint sought compensation for damage to his personal property.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court did not plainly err in dismissing Nelson’s

deprivation-of-property claim as frivolous.         Douglass v. United

Servs. Auto Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en

banc).**   Texas has an adequate post-deprivation remedy for loss of

prisoner property.    Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.

1994).

     Nelson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).         Because

the appeal is frivolous, it is DISMISSED.         See 5TH CIR. R. 42.2.

The dismissal of this appeal as frivolous and the district court’s

dismissal as frivolous each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (

5th Cir. 1996).   Nelson received a previous strike as the result of

the dismissal as frivolous of his appeal from the denial of FED. R.

CIV. P. 60(b) relief in a 42 U.S.C. § 1983 complaint.          See Nelson

v. Soliz, No. 95-40714 (5th Cir. Dec. 20, 1995). Therefore, Nelson

has accumulated at least three “strikes” under 28 U.S.C. § 1915(g),

and he is BARRED from bringing any civil action or appeal IFP while

he is incarcerated or detained in any facility unless he shows that

he is under imminent danger of serious physical injury.

     APPEAL   DISMISSED   AS   FRIVOLOUS;   28   U.S.C.   §   1915(g)   BAR

IMPOSED.

     **
      Nelson, though properly warned of the need to do so, failed
to timely file objections to the Magistrate Judge’s report and
recommendation.

                                   2
3